Dismissed and Memorandum Opinion filed October 10, 2013.




                                    In The

                   Fourteenth Court of Appeals

                             NO. 14-13-00460-CV

                    PAUL STEVEN JACOBS, Appellant

                                      V.
               MELISSA ELLEN FIELDS JACOBS, Appellee

                  On Appeal from the 308th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2011-14576

                MEMORANDUM                    OPINION


      This is an attempted appeal from a partial summary judgment signed January
30, 2013, a modified partial summary judgment nunc pro tunc signed February 18,
2013, a severance order signed February 18, 2013, an order for release of funds
signed September 26, 2012, an order denying a motion to dismiss and plea to the
jurisdiction signed September 26, 2012, an agreed decree of divorce signed
January 18, 2012, an arbitration order signed December 21, 2011, an order to
disgorge funds or post bond signed October 2, 2012, and temporary orders signed
August 21, 2012. No timely post-judgment motions were filed. Appellant’s notice
of appeal was filed May 23, 2013.

      The notice of appeal must be filed within thirty days after the judgment is
signed when appellant has not filed a timely motion for new trial, motion to modify
the judgment, motion to reinstate, or request for findings of fact and conclusion of
law. See Tex. R. App. P. 26.1

      Appellant’s notice of appeal was not filed timely. A motion for extension of
time is necessarily implied when an appellant, acting in good faith, files a notice of
appeal beyond the time allowed by Rule 26.1, but within the fifteen-day grace
period provided by Rule 26.3 for filing a motion for extension of time.           See
Verburgt v. Dorner, 959 S.W.2d 615, 617-18 (1997) (construing the predecessor to
Rule 26). However, the appellant must offer a reasonable explanation for failing to
file the notice of appeal in a timely manner.          See Tex. R. App. P. 26.3,
10.5(b)(1)(C); Verburgt, 959 S.W.2d at 617-18; Miller v. Greenpark Surgery
Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.CHouston [14th Dist.] 1998,
no pet.). Appellant’s notice of appeal was not filed within the fifteen-day period
provided by Rule 26.3

      On August 30, 2013, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of jurisdiction. See Tex. R. App. P.
42.3(a). Appellant’s response fails to demonstrate that this court has jurisdiction to
entertain the appeal.

      Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM

                                          2
Panel consists of Justices Boyce, Christopher, and Donovan.




                                        3